Citation Nr: 1307228
Decision Date: 03/04/13	Archive Date: 04/10/13

DOCKET NO.  10-16921             DATE MAR 04 2013

On appeal from the Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral knee disorders.

3. Entitlement to service connection for a bilateral hearing loss.

4. Entitlement to service connection for a skin rash.

REPRESENTATION

Appellant represented by:   Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD 

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from April 1969 to January 1971, to include service in the Republic of Vietnam. He is in receipt of several awards, to include the Combat Infantryman Badge and the Silver Star Medal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2012, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In August 2008, the Veteran submitted a claim for service connection for PTSD. The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). In light of evidence in the claims file showing that the Veteran has a diagnosis of anxiety disorder and mood disorder, in addition to PTSD, the Board has recharacterized this issue on appeal consistent with the holding in Clemons.

The issues of entitlement to service connection for bilateral knee disorders, bilateral hearing loss, and a skin rash are addressed in the REMAND portion of the decision

-2 -

below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The Veteran was in combat while serving in Vietnam, and he has a current diagnosis of PTSD based on combat stressors, consistent with the circumstances of his service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met. 38 U.S.C.A. §§ 1110, 1111, 1154(b), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

-3-

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 1 Vet. App. 498, 506 (1995), affdper curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

-4-

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.   If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. §3.304(0(2012).

To have engaged in combat with the enemy, a Veteran must have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality. Mere service in a combat zone does not establish that a Veteran engaged in combat with the enemy. Service department evidence that a Veteran engaged in combat or was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6257 (2000).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted

-5-

with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3) (2012); 75 Fed. Reg. 39845 (July 13, 2010).

In this case, there is no dispute that the Veteran received multiple medals indicating that he engaged in combat with the enemy, including the Combat Infantryman Badge and the Silver Star Medal. See VA Adjudication Manual Rewrite, M21-1MR, Part IV, Subpart ii, l.D.13.d (June 6, 2011). Moreover, the Veteran's claimed stressors relate to his combat with the enemy. In this regard, the Veteran reported during a December 2008 VA examination that his traumatic events stemmed from being in the infantry in Vietnam. He acknowledged that while with the infantry, on one occasion he was on guard duty in a fox hole when a booby trap went off. One soldier was hit and Veteran took his 60 caliber and began shooting. He saw numerous soldiers hit and wounded, including his buddy who was paralyzed. The Veteran stated, "I thought I was going to die. I was scared to death. I didn't want to get shot. I didn't want my buddies to get hurt." About a month later, the Veteran's squad was called to secure the area around an outpost. When they arrived the outpost had already been attacked and he had to assist burned and wounded Americans as well as South Vietnamese. They also had to clear the dead. The Veteran said he can still see the images of men with missing limbs as well as badly burned bodies. He can still remember the smell of burned flesh, and is sometimes triggered when he smells trash, etc. burning. Veteran has had frequent intrusive thoughts about these incidents ever since his return from Vietnam and they continue today. These same traumatic events were noted in VA mental health records dated in June 2011.

The Board is aware that a December 2008 VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD. However, he opined that the Veteran's diagnosis of anxiety disorder, not otherwise specified (NOS), was at least

-6-

as likely as not caused by or a result of the Veteran's experience in combat in Vietnam where he was in a life threatening situation and engaged the enemy utilizing force.

A June 2011 VA mental health record reflects that a VA therapist performed a PTSD assessment based on information from the December 2008 VA examination report and the Veteran's current therapy sessions. The VA therapist changed the diagnosis to include PTSD, noting that the Veteran appeared to meet the criteria, as well as noting anxiety disorder, NOS, by history. She furthered that the Veteran has had chronic PTSD symptoms, dating back to Vietnam, over 40 years without delayed onset.

In this case, there is evidence of record that indicates that the Veteran has a current diagnosis of PTSD that conforms to the criteria of DSM-IV related to his stressors in Vietnam. Furthermore, a December 2008 VA examiner concluded that the Veteran's diagnosed anxiety disorder, NOS, was at least as likely as not related to his combat service. Therefore, the Board finds that the evidence supports a finding of a current psychiatric diagnosis related to the claimed in-service stressors from the Veteran's combat service in Vietnam.

In the present case, the Veteran's alleged stressors are consistent with the circumstances, conditions and hardships of his service in Vietnam and there is no clear or convincing evidence to the contrary. The Board accepts the Veteran's statements regarding his stressors as conclusive evidence to their actual occurrence and his personal exposure to the claimed stressors in combat.

Therefore, without any evidence to the contrary, the Board finds that service connection for an acquired psychiatric disorder is warranted.

ORDER 

Entitlement to service connection for an acquired psychiatric disorder is granted.

-7-

REMAND

As noted above, the Veteran's DD214 verifies his status as a combat Veteran, specifically his receipt of the Combat Infantryman Badge and Silver Star Medal. 38 U.S.C.A. § 1154(b). The Veteran's DD-214 Form also confirms that he was stationed in the Republic of Vietnam during his active military service. Based on his combat status, the Board finds that the Veteran's lay statements are competent and credible to describe the circumstances, conditions and hardships of his active military service. Thus, these lay statements have probative value to warrant conceding he sustained the type of traumas alleged during his active military service. 38 U.S.C.A. §§ 1154(a), (b); 38 C.F.R. § 3.304(d).   Thus, further development is warranted regarding the remaining claims for service connection for bilateral hearing loss, a skin rash, and a bilateral knee condition.

With regard to the claim for service connection for a bilateral knee condition, the Board notes that the Veteran was afforded an August 2010 VA joints examination. The Veteran asserts that he has suffered with knee problems since service related to jumping into foxholes and onto carriers during combat in Vietnam. The VA examiner stated that such contentions were not substantiated by the Veteran's service medical records, noting that there were no reports of any injuries to the Veteran's knee in service and therefore opined that it was less likely than not that the Veteran's bilateral knee problems were related to service.   However, since his reports of knee trauma are consistent with the terms, conditions, and hardships of his service, they are accepted as competent and credible evidence of this type of injury during his service, even absent evidence documenting any knee injuries injury in service. See 38 U.S.C.A. § 1154(a) and (b); 38 C.F.R. § 3.304(d). In addition, the Veteran's contentions as to continuity of symptomatology must be considered.

With regard to the claim for service connection for bilateral hearing loss, the Board finds that the December 2008 VA audiology examiner's opinion that because the Veteran's separation examination revealed normal hearing, that the Veteran's current bilateral hearing loss was less likely than not related to his service is

-8-

inadequate. Again, as noted above, the Veteran's account of in-service noise exposure is credible and entirely consistent with the circumstances of his active duty. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012). Indeed, as a combat veteran, he is entitled to have his statements accepted. In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the United States Court of Appeals for Veterans Claims (Court) held that hearing loss disability by the standards of 38 C.F.R. § 3.385 is not required during service, only currently. In fact, the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection. Id. See also Hensley v. Brown, 5 Vet. App. 155 (1993) (where the Court held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service).

Lastly, with regards to the claim for service connection for a skin rash, service treatment records show that the Veteran was treated for multiple infections of both hands resulting from mosquito bites, pyoderma lesion on the chin that spread over the Veteran's face, and boils on the arm, noting probable resistant staph had developed in December 1969.   The Veteran was hospitalized in February 1970 with an abscess with cellulites to the left neck. The Veteran was afforded a March 2009 VA skin examination. The Veteran reported that the rash can start on his hands, but often on the back and appears at least once a month, on an intermittent basis. She opined that there was not enough supporting evidence, and that it was less likely than not that the skin condition in service was related to the Veteran's current complaints of recurring dermatitis. She also noted that the Veteran had been diagnosed with actinic keratosis, but found that a rash was not present on examination.

The Veteran has described the intermittent nature of the skin disorder and the Court has recognized the nature of skin disorders which have active and inactive stages. See Ardison v. Brown, 6 Vet. App. 405, 408 (1994). Thus, VA must provide for the conduct of an adequate examination during the active stage of a disease.   Further, the Board notes that an August 2011 indicates that the Veteran has been diagnosed with pruritis and in the past was prescribed cream for his back. Hence, clarification

-9-

of what rashes the Veteran has had since he filed his August 2008 claim must be determined. Accordingly, to the extent possible, the Veteran should be scheduled for an examination during an active phase of his skin rash disability. In light of the above, the Veteran should be scheduled for additional VA joint, audiology, and skin examinations to obtain appropriate medical nexus opinions. See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In addition, associated with the claims file is a disk from the Social Security Administration (SSA) which contain all information upon which SSA relied in awarding the Veteran disability benefits. Specifically, the Veteran asserts that he receives SSA benefits for his bilateral knee condition. Hence, on remand, the RO must either print these documents for the claims folder or scan the documents into the Virtual VA claims folder.

Lastly, all outstanding VA treatment records must be associated with the claims file or scanned into the Virtual VA claims folder. The Board notes that VA treatment records dated through November 2011 are available in Virtual VA. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA, dated from November 2011 to the present. Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2. With respect to the SSA disc contents, either print the documents for the claims folder or scan the documents into the Virtual VA claims folder.

- 10-

3. After completion of the above, schedule the Veteran for a VA examination by an examiner with the appropriate expertise and who has not previously examined the Veteran, to determine the nature and etiology of any diagnosed bilateral knee condition. The claims file should be reviewed by the examiner and the examiner should note that the folder was reviewed. All indicated studies should be conducted, and all findings reported in detail.

The VA examiner is requested to opine whether it is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral knee condition is related to the Veteran's active service.

For purposes of this examination/opinion request, the examiner is directed to assume that the Veteran's lay statements are competent and credible to describe the circumstances, conditions and hardships of his active military service, since the Veteran is in receipt of the Combat Infantryman Badge and the Silver Star Medal and is a combat Veteran.

The examiner must also consider the Veteran's statements regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for any opinion expressed should be provided. If an 
opinion cannot be made without resort to

- 11-

speculation the examiner should so state and also explain why such an opinion cannot be made.

4. Then, schedule the Veteran for a VA examination by an examiner with the appropriate expertise and who has not previously examined the Veteran, to determine the nature and etiology of the Veteran's bilateral hearing loss. The claims file should be reviewed by the examiner and the examiner should note that the folder was reviewed. All indicated studies should be conducted, and all findings reported in detail.

The VA examiner is requested to opine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the type, degree, and pattern of any currently shown hearing loss is consistent with the Veteran's conceded in-service noise exposure.

In providing this opinion, the Board notes that the laws and regulations do not specifically require complaints of, or treatment for, hearing loss during service in order to establish service connection.

The examiner must consider the Veteran's statements regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

- 12-

In answering this question, the examiner should address the effect, if any, of the occupational and recreational noise to which the Veteran was exposed after his separation from active service.   A complete rationale for any opinion expressed should be provided. If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

5. Then, schedule the Veteran for a VA examination by an examiner with the appropriate expertise and who has not previously examined the Veteran, to determine the nature and etiology of any diagnosed skin rash. The claims file should be reviewed by the examiner and the examiner should note that the folder was reviewed. All indicated studies should be conducted, and all findings reported in detail.

All clinical findings relating to skin symptomatology should be reported in detail. The examiner is specifically requested to identify/diagnose any manifested skin disorder, followed by issuing an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that any currently manifested skin disorder was incurred during or is etiologically related to the Veteran's active service, to include Agent Orange exposure in Vietnam. The examiner must discuss the Veteran's report of the onset and continuity of his symptoms/recurrences and refer to the symptoms and diagnoses noted in service treatment and post service treatment records.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of

- 13-

medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for any opinion expressed should be provided. If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

Also advise the Veteran that should his symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and reschedule another examination on another date. See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (requiring adequate tinea pedis examination during active stage of the disorder).

6. Ensure that all requested action has been accomplished in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond before the claims folder is returned to the Board for further appellate consideration.

- 14-

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


FRANK J. FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals

- 15-



